DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17-23 and 27-29 call for “The apparatus of claim …” However, parent claim 16 recites in its preamble “A system for treating a tissue site …” These claims should be revised to specify one of a system or apparatus. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15 and 29 call for “… wherein when the wall is in the first position, the first position extends vertically from the base and slopes horizontally toward an apex of the wall.” This language is ambiguous because the first position is defined as a state or condition of the wall, rather than a structure. These claims should be revised to clarify that a portion of the wall extends vertically. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 15-23, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hu; Dean et al. (US 20100137775 A1). 
Regarding claims 1 and 16, Hu discloses an apparatus for fluidly connecting a reduced-pressure source to a dressing and a system for treating a tissue site with reduced pressure (¶ [0003], device … for application of reduced pressure wound therapy (RPWT) also known as negative pressure wound therapy (NPWT); ¶ [0077] The treatment system 100 may further comprise a port 102 coupled to tubing 103 that provides a fluid communication conduit from underneath the dressing 101), comprising:
a manifold adapted to be placed proximate to the tissue site (¶ [0113] FIGS. 26A to 26C … wound contact material 2601); 
a sealing member adapted to cover the manifold to form a sealed space (¶ [0113] FIGS. 26A to 26C … a drape 2602 is placed around wound 2603);  
a reduced-pressure source adapted to supply reduced pressure to the manifold (¶ [0038], The reduced pressure source may comprise an electric vacuum pump, in-wall suction, or a non-electrically powered suction device; ¶ [0077], tubing 103 that provides a fluid communication conduit from underneath the dressing 101 towards a reduced pressure source (not shown)); and
a connector comprising: 
a base having an aperture (¶ [0081], lower plate or flange 323 …The lumen 321 of the collar element 305 provides fluid communication between the fenestration 308 of the dressing 304 and the port cavity 325 at any angle of the port body 309; ¶ [0084], inner wall or the floor 707 of port 700); 
a wall having a peripheral portion coupled to the base, the wall forming a cavity in fluid communication with the aperture (¶ [0081], Port assembly 301 further comprises a port body 309 that attaches to the collar member 305; Fig. 7A shows a wall having a peripheral portion); and 
a conduit port fluidly coupled to the cavity and adapted to receive a conduit (¶ [0082], FIGS. 3A and 3B, the tubing element 312 is may be bonded or glued or otherwise permanently sealed to the port body 309. In other variations, however, the port body may comprise a recessed or projecting flange configured to sealably insert into the lumen of a tube; Fig. 7A shows a flange or port that receives a conduit); 

    PNG
    media_image1.png
    462
    710
    media_image1.png
    Greyscale

wherein the base is adapted to couple to the dressing (¶ [0081], FIGS. 3A and 3B … Port assembly 301 comprises a base or collar member 305 that is adhered or attached to the upper surface 315 of the dressing 304; Fig. 7A, floor 707 is capable of coupling with a dressing); and 

    PNG
    media_image2.png
    336
    754
    media_image2.png
    Greyscale
the wall is adapted to collapse from a first position to a second position in response to a supply of reduced pressure from the reduced-pressure source (¶ [0083], FIG. 6A depicts port 600 in the absence of reduced pressure within the port 600, while FIG. 6B depicts the collapse of the pressure indicator 601 due the pressure differential between the higher atmospheric pressure and the reduced pressure within the port 600; ¶ [0084], FIG. 7A depicts port 700 in an absence of reduced pressure, and FIG. 7B depicts port 700 in the presence of reduced pressure); 
wherein when the wall is in the second position, a maximum height of the apparatus is equal to a height of the conduit port (annotated Fig. 7B, when negative pressure is applied, the conduit port forms the highest portion of the device).  

Hu teaches the invention substantially as claimed by Applicant but does not teach all features in a single embodiment. A skilled artisan would have been able to combine features from Figs. 3 or 26A-26C with the collapsible wall of Fig. 6 or 7 to produce a functional connector that transitions between first and second positions and also has a maximum height equal to a height of the conduit port. For example, the port body 309 can be formed with an elastic material and conduit port so that it collapses according to Fig. 6 or 7. Alternatively, Fig. 6 or 7 can be modified with lower plate or flange 323 of Fig. 3, so that it can attach to a dressing. 
One would be motivated to combine features from various embodiments of Hu in order to reliably interface a pressure indicator to a dressing. Therefore, it would have been obvious to modify the embodiment of Figs. 3 or 26A-26C of Hu in order to securely connect a film dressing and indicate when negative pressure is applied to the dressing. 

Regarding claims 2-4, 6, 8, 17-19, 21 and 23, Hu teaches the invention substantially as claimed but is silent regarding the wall thickness and durometer value of the wall. 
The wall thickness and durometer are interpreted as result-effective variables, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. The wall thickness and durometer permits the connector wall to deform in response to negative pressure through routine experimentation. For example, Hu advises to select a material with similar mechanical properties as skin (¶ [0060], softer materials such as silicones or other materials known in the art to be able to deform under load. These materials may further be configured to possess similar mechanical properties as the skin such as durometer and elastic modulus). Hu also discloses materials in another part of the dressing with a similar range of about 0.60 mm to about 2.00 mm (¶ [0067], the sheet material may have an average thickness in the range of about 0.05 mm to about 2 mm). 
Therefore, it would have been obvious to adjust the wall thickness and durometer of the connector wall in order to enable the wall to respond to pressure changes. See MPEP 2144.05(II)(A,B). Also see in re Boesch and Slaney, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claims 5, 7, 20 and 22, Hu discloses an apparatus wherein the wall has a sloping profile when the wall is in the second position (Fig. 7B, the movable wall 701 has a sloping profile when in a collapsed position);
wherein the cavity has a first volume when the wall is in the first position, a second volume when the wall is in the second position, and the first volume is greater than the second volume (¶ [0084], Under application of reduced pressure, air in cavity 705 is evacuated, which causes a movable wall 701 of port 700 to collapse towards an inner wall or the floor 707 of port 700).  

Regarding claims 15 and 29, Hu discloses an apparatus wherein when the wall is in the first position, the first position extends vertically from the base and slopes horizontally toward an apex of the wall (Fig. 7A, exterior wall 701 of port 700 extends upwards as a dome or bubble shape in its neutral or default position). 

Regarding claim 25, Hu discloses a system further comprising an adhesive coupled to the base and adapted to couple the base to the sealing member, the adhesive adapted to create a fluid seal between the base and the sealing member (¶ [0081], Port assembly 301 comprises a base or collar member 305 that is adhered or attached to the upper surface 315 of the dressing 304 at a lower plate or flange 323, but in other variations, the collar member may be adhered or attached to the lower surface 317 of the dressing 304, or both surfaces 315 and 317). 

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hu; Dean et al. (US 20110137270) in view of Heaton; Keith Patrick (US 20090312727). 
Regarding claims 9 and 24, Hu discloses a conduit having a first end inserted into the conduit port (Fig. 3, left end of tubing element 312 is inserted into an end of port assembly 301). 
Hu teaches the invention substantially as claimed by Applicant with the exception of a second end adapted to be inserted into a lumen of a tube. Heaton discloses an apparatus for applying negative pressure therapy to a wound (¶ [0003], [0006], [0020], pad 1), comprising:
a base having an aperture and a wall (¶ [0020], porous pad 1);
a conduit port coupled to the wall and having a lumen fluidly coupled to the cavity (¶ [0031], Fig. 1, adapter 3); and
a conduit having a first end inserted into the conduit port and a second end adapted to be inserted into a larger conduit (¶ [0020], Figs. 1, 2, 6, section of tube 11; ¶ [0027], Fig. 2, connector half 9 has a shoulder 30 which enters a recess within the connector half 10; ¶ [0031], Fig. 6, needle end 61 penetrates the membrane 60 and places the two central lumens of the suction tubes 11 and 12 into communication).
Heaton provides a convenient system for connecting and disconnecting a suction line to the wound site (¶ [0006]), that ensures a correct match to a suction tube (¶ [0010]). One would be motivated to modify Hu with the insertable second conduit end of Heaton to securely connect a pair of tubes, and to quickly connect or disconnect components of a dressing system. Therefore, it would have been obvious to modify Hu with the insertable second conduit end of Heaton in order to properly match the interfaces between conduits. 
Hu and Heaton are silent regarding the diameter of the conduit. The conduit diameter is interpreted as a result-effective variable, subject to experimentation and testing. The conduit diameter can be optimized through routine experimentation in order to provide adequate fluid flow from the dressing to a negative pressure source, while occupying a minimum of space and mass on the dressing. For example, the conduit must be wide enough to transmit fluids, while not being unwieldy or bulky.  Therefore, it would have been obvious to adjust the conduit diameter to about 2 mm in order to convey fluids efficiently while not burdening the patient with an excessively wide tube. See MPEP 2144.05(II)(A,B). Also see in re Boesch and Slaney, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 10-12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hu; Dean et al. (US 20100137775 A1) in view of Hartwell; Samantha Dawn et al. (US 20140350494 A1, published earlier as WO 2012156655 A1).
Regarding claims 10-12 and 27, Hu lacks a filter. Hartwell discloses an apparatus and method for negative pressure wound therapy (¶ [0002], [0008], [0057] FIG. 1 … wound dressing 100), comprising: 
a base having an aperture (¶ [0088], A suction port 150 is sealed to the top of the cover film 140 over the orifice 145, and communicates negative pressure through the orifice 145); 
a wall forming a cavity (¶ [0088], suction port 150); 
a conduit port fluidly coupled to the cavity and adapted to receive a conduit (¶ [0095], A pump unit (not shown) applies a negative pressure at a connection portion 154 of the port 150); 
further comprising a filter disposed within the aperture (¶ [0090] filter element 130); 
wherein the filter has a thickness less than the thickness of the base (¶ [0090], Suitable materials for the filter material of the filter element 130 include 0.2 micron Gore™ expanded PTFE from the MMT range, PALL Versapore™ 200R, and Donaldson™ TX6628; ¶ [0091], More generally a microporous membrane can be used which is a thin, flat sheet of polymeric material, this contains billions of microscopic pores); 
wherein the filter is welded to the base (¶ [0090], The filter element can be attached or sealed to the port and/or the cover film 140 over the orifice 145. For example, the filter element 130 may be moulded into the port 150). 
Hartwell blocks pathogens or contaminants from entering a negative pressure supply (¶ [0090] A filter element 130 that is impermeable to liquids … to ensure that no liquids are able to escape from the wound dressing … may also function as a bacterial barrier). One would be motivated to modify Hu with the filter of Hartwell to prevent contaminants from leaving a wound site. Therefore, it would have been obvious to modify Hu with the filter of Hartwell in order to isolate a wound site from a negative pressure supply. 

Claims 13, 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hu; Dean et al. (US 20100137775 A1) in view of Long; Justin Alexander et al. (US 20120016324 A1).
Regarding claims 13, 14 and 28, Hu lacks a pressure sensor or pressure sensing lumen. Long discloses a reduced-pressure treatment system and method (¶ [0003], [0006], [0026] FIG. 1 … system 100); 
a base having an aperture (¶ [0032], base 128); 
wall forming a cavity in fluid communication with the aperture (¶ [0032], The conduit housing 126 includes a cavity 130 that may be "dome" shaped); 
a conduit port (¶ [0033] The reduced-pressure-application region 138 includes a reduced-pressure port 142); 
further comprising a pressure sensor coupled to the cavity (¶ [0034], the respective pressure-detection lumens 152, 156 may permit fluid communication with the pressure-detection sensors located in the reduced-pressure treatment device 104 (see FIG. 1) such that the pressure or pressure fluctuations at the tissue site may be ascertained); 
further comprising a pressure sensing lumen disposed in the conduit port and adapted to be coupled to the reduced pressure source (¶ [0034], respective pressure-detection lumens 152, 156).  
Long monitors pressure within a cavity in order to regulate the intensity of negative pressure applied to the cavity (¶ [0031], The pressure-detection sensors may communicate with a processing unit that monitors and controls the reduced pressure that is delivered by the reduced-pressure source 116).  One would be motivated to modify Hu with the pressure sensor of Long to automatically regulate the negative pressure applied to the cavity and dressing. Therefore, it would have been obvious to modify Hu with the pressure sensor of Long in order to automatically regulate a negative pressure source. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hu; Dean et al. (US 20100137775 A1) in view of Adams; Simon et al. (US 20060100594 A1).
Regarding claim 26, Hu lacks an instillation module. Adams discloses a vacuum wound dressing (¶ [0004], [0011], film layer 11, and a foam layer 12 … vacuum source connector 21), comprising:
a manifold adapted to be placed proximate to a tissue site (¶ [0011], wound contact layer 31; ¶ [0013], wound contact layer 331);  
a connector including a cavity (¶ [0011], vacuum source connector 21); 
further comprising an instillation module adapted to be coupled to the connector to supply instillation fluid to the tissue site through the cavity (¶ [0019], FIG. 3 … fluid source connector 141 … The irrigating fluid can be pumped to the wound bed, or drawn by the relative vacuum conveyed by vacuum source connector 121; ¶ [0021] FIG. 4 … The reservoir 251 provides fluid (i) to move through the venturi vacuum unit 253 to generate vacuum and (ii), optionally, provide irrigating fluid for the wound). 
Adams delivers fluid to a wound site to hydrate the wound or prevent an infection (¶ [0019], The fluid can be, for example, an irrigating fluid, such as saline or a saline substitute, and can include an anti-infective). One would be motivated to modify Hu with the instillation module of Adams to reduce the risk of infection while applying negative pressure to a wound. Therefore, it would have been obvious to modify Hu with the instillation module of Adams in order to minimize the risk of infection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5, 7-8, 16-20 and 22-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 8, 10 and 11 of Pratt ‘429; Benjamin Andrew et al. (US 9662429 B2) in view of Hu; Dean et al. (US 20100137775 A1). 
Regarding pending claim 1, Pratt ‘429 claims substantially all limitations in patented claim 1 but does not claim that when the wall is in the second position, a maximum height of the apparatus is equal to a height of the conduit port. 
Hu discloses an apparatus for fluidly connecting a reduced-pressure source to a dressing (¶ [0003], [0077] treatment system 100), comprising: 
a wall adapted to collapse from a first position to a second position in response to a supply of reduced pressure from a reduced-pressure source (¶ [0081], Port assembly 301 further comprises a port body 309 that attaches to the collar member 305; Fig. 7A shows a wall having a peripheral portion; ¶ [0083], FIG. 6A depicts port 600 in the absence of reduced pressure within the port 600, while FIG. 6B depicts the collapse of the pressure indicator 601 due the pressure differential between the higher atmospheric pressure and the reduced pressure within the port 600; ¶ [0084], FIG. 7A depicts port 700 in an absence of reduced pressure, and FIG. 7B depicts port 700 in the presence of reduced pressure); and 
wherein when the wall is in the second position, a maximum height of the apparatus is equal to a height of a conduit port (annotated Fig. 7B, when negative pressure is applied, the conduit port forms the highest portion of the device). 
Hu describes a geometry of a collapsible wall that visibly indicates the presence of reduced pressure (¶ [0083], [0084]). A skilled artisan would have been able to modify Pratt ‘429 with the collapsing wall and conduit port height of Hu by constructing the wall to have a variable-height wall portion and a conduit port with a constant height. Therefore, it would have been obvious to modify Pratt ‘429 with the collapsible wall geometry of Hu in order to construct a visual pressure indicator. 

Regarding pending claim 16, Pratt ‘429 claims a system for treating a tissue site with reduced pressure (claim 1, An apparatus for fluidly connecting a reduced-pressure source to a dressing), the system comprising
a sealing member adapted to form a sealed space (claim 1, a dressing); and
a reduced-pressure source adapted to supply reduced pressure (claim 1, a reduced-pressure source).  
Pratt ‘429 claims substantially all limitations in patented claim 1 but does not claim a manifold, or that the sealing member is adapted to cover the manifold to form a sealed space. Pratt ‘429 also does not claim that when the wall is in the second position, a maximum height of the apparatus is equal to a height of the conduit port. 
Hu discloses an apparatus for fluidly connecting a reduced-pressure source to a dressing (¶ [0003], [0077] treatment system 100), comprising: 
a manifold adapted to be placed proximate to a tissue site (¶ [0113] FIGS. 26A to 26C … wound contact material 2601); 
a sealing member adapted to cover the manifold to form a sealed space (¶ [0113] FIGS. 26A to 26C … a drape 2602 is placed around wound 2603); 
a reduced-pressure source adapted to supply reduced pressure to the manifold (¶ [0038], The reduced pressure source may comprise an electric vacuum pump, in-wall suction, or a non-electrically powered suction device; ¶ [0077], tubing 103 that provides a fluid communication conduit from underneath the dressing 101 towards a reduced pressure source (not shown)); and
a wall adapted to collapse from a first position to a second position in response to a supply of reduced pressure from a reduced-pressure source (¶ [0081], Port assembly 301 further comprises a port body 309 that attaches to the collar member 305; Fig. 7A shows a wall having a peripheral portion; ¶ [0083], FIG. 6A depicts port 600 in the absence of reduced pressure within the port 600, while FIG. 6B depicts the collapse of the pressure indicator 601 due the pressure differential between the higher atmospheric pressure and the reduced pressure within the port 600; ¶ [0084], FIG. 7A depicts port 700 in an absence of reduced pressure, and FIG. 7B depicts port 700 in the presence of reduced pressure); and 
wherein when the wall is in the second position, a maximum height of the apparatus is equal to a height of a conduit port (annotated Fig. 7B, when negative pressure is applied, the conduit port forms the highest portion of the device). 
Hu constructs a therapy appliance that absorbs fluid from a wound site and also indicates pressure visually. A skilled artisan would have been motivated to modify the claims of Pratt ‘429 with the manifold and wall geometry of Hu in order to prevent fluids from pooling at a wound site and also to conveniently indicate when negative pressure is applied to the dressing.  

Regarding pending claims 2-5, 7-8, 17-20 and 22-23, Pratt ‘429 claims all limitations in patented claims 2, 4, 8, 10 and 11 as shown in table 1. 
Table 1: Pratt ‘429 double patenting
Pending claim
Pratt ‘429
Pending claim
Pratt ‘429
Pending claim
Pratt ‘429
2
2
7
10
19
4
3
4
8
11
20
8
4
4
17
2
22
10
5
8
18
4
23
11



Claims 1-5, 7-9, 16-20 and 22-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 6, 8, 10-11 and 16-18 of Pratt ‘137; Benjamin Andrew et al. (US 10532137 B2) in view of Hu; Dean et al. (US 20100137775 A1). 
Regarding pending claims 1 and 16, Pratt ‘137 claims substantially all limitations in patented claim 1 but does not claim that when the wall is in the second position, a maximum height of the apparatus is equal to a height of the conduit port. 
Hu discloses an apparatus for fluidly connecting a reduced-pressure source to a dressing (¶ [0003], [0077] treatment system 100), comprising: 
a wall adapted to collapse from a first position to a second position in response to a supply of reduced pressure from a reduced-pressure source (¶ [0081], [0083], [0084]); 
wherein when the wall is in the second position, a maximum height of the apparatus is equal to a height of a conduit port (annotated Fig. 7B, when negative pressure is applied, the conduit port forms the highest portion of the device). 
Hu describes a geometry of a collapsible wall that visibly indicates the presence of reduced pressure (¶ [0083], [0084]). Regarding rationale and motivation to modify the claims of Pratt ‘137 with the collapsing wall and conduit port height of Hu, see discussion of claim 1 above. 
 



Regarding pending claims 2-5, 7-9, 17-20 and 22-26, Pratt ‘137 claims all limitations in patented claims 2, 4, 6, 8, 10-11 and 16-18 as shown in table 2. 
Table 2: Pratt ‘137 double patenting
Pending claim
Pratt ‘137
Pending claim
Pratt ‘137
Pending claim
Pratt ‘137
2
2
9
16
23
11
3
4
17
2
24
16
4
6
18
4
25
17
5
8
19
6
26
18
7
10
20
8


8
11
22
10





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781